BOYCE F. MARTIN, Jr., Chief Judge,
dissenting.
I would reverse the judgment of the district court because I am satisfied that Johnson’s statements are literally true within the meaning of Bronston v. United States, and because I believe the district court erred in allowing Judge Jarvis to testify.
I.
As the majority notes, an unresponsive but literally true answer cannot form the basis of a perjury charge. See Bronston v. United States, 409 U.S. 352, 360, 93 S.Ct. 595, 34 L.Ed.2d 568 (1973). “A jury should not be permitted to engage in conjecture whether an unresponsive answer, true and complete on its face, was intended to mislead or divert the examiner.” Id. at 359. Johnson’s perjury conviction is based on paragraphs six and seven of an affidavit submitted in a prior civil action. According to Johnson, paragraph six di*240rectly responds to paragraph three of the Mousourakis affidavit and, on those terms, was literally true. Likewise, Johnson contends that paragraph seven of his affidavit mirrors paragraph five of Mousourakis’s affidavit and is also literally true.
At the outset, Johnson, in paragraph six, states that “[t]he statements contained in Paragraph 3 of John Mousourakis’s Affidavit are categorically denied.” In paragraph three of his affidavit, Mousourakis alleges that the defendants assured him (1) he “would be able to carry back [his] tax deduction for the properties described in this action at 100% of the donated [value] or that they would be returned”; and (2) that he was promised that “all properties were to be held in escrow pending the production of a ‘Private Letter Ruling’ from the IRS to this effect.” In paragraph six of his affidavit, Johnson states (1) “I never told him be would be able to carry back his tax deduction for the properties described in this action at 100% of the donated amount or that the properties would be returned to him”; and (2) “I never promised that these properties were to be held in escrow pending the production of a ‘private letter ruling’ from the IRS to that effect.” Given the contents of the affidavits, I am satisfied that paragraph six of Johnson’s affidavit directly responds to paragraph three of Mousourakis’s allegations, and must be evaluated in this context.
Although my colleagues in the majority deem it “unnecessary” to consider whether paragraph six of Johnson’s affidavit was literally true, a thorough consideration of the record reveals that the jury did not have a sufficient basis to conclude that paragraph six was not literally true. With respect to value, Mousourakis testified on direct as follows:
Q. What did they tell you, if anything, if you give us that property what we’re going to be able to do for you?
A. They told me that under the current, the then laws if you were to donate to the Foundation, you could carry the amount to either two years back or take it now or carry it three years forward. In other words, you can utilize the value or a portion of the value of those properties to reduce your overall tax liability. (emphasis added)
The trial record simply does not reflect that Johnson promised Mousourakis that he would be able to carry back 100% of the donated value.
The majority rests its Bronston analysis and Johnson’s perjury conviction entirely on paragraph seven of Johnson’s affidavit. Similar to the way that paragraph six of Johnson’s affidavit mirrors paragraph three of Mousourakis’s affidavit, I am satisfied that paragraph seven of his affidavit directly responds to paragraph five of Mousourakis’s affidavit. Paragraph five of Mousourakis’s affidavit states that “I [Mousourakis] have respectfully made demand of Defendant for the return of our property or its value of $210,000.00 which Defendant has consistently promised but not carried out.” In comparison, paragraph seven of Johnson’s affidavit states “I have never promised the plaintiff that I would see that their property was returned or its value of $210,000.”
In rejecting the literal truth of paragraph seven of Johnson’s affidavit, the majority emphasizes three sources of evidence. First, the majority cites Mousourakis’s testimony that Johnson and Campbell “had promised me that they would either return the properties back or give us value for the properties.” Because Mousourakis’s statement fails to mention $210,000 — the dollar value featured in both affidavits — I believe that it lacks the specificity to serve as the basis for a perjury conviction. In response to this omis*241sion, the majority contends that the reference to value must be examined “in context.” In particular, the majority highlights Mousourakis’s testimony that Johnson’s attorney had appraised the property at $210,000. But while this statement, at best, might establish that Johnson’s lawyer believed the property was worth $210,000, it hardly provides a sufficient foundation for the jury to have found, beyond a reasonable doubt, that Johnson meant $210,000 when he used the term “value” during his conversation with Mousourakis.
The majority also relies on statements from the transcripts of Johnson and Mousourakis’s tape-recorded conversations. Among the purported admissions made by Johnson, the majority quotes Johnson as stating: “we would restore the property or pay the damages or pay for the property or whatever”; “we’ll give your property back or give you the money back”; and “you either get what you got or get your property back.” But these vague assurances do not render paragraph seven literally untrue because, again, they fail to mention the $210,000 figure memorialized in the affidavits.
Lastly, the majority relies on the testimony of Johnson’s co-defendant, Campbell. In particular, the majority focuses on Campbell’s testimony that his prior statement in his affidavit, in which he denied having heard Johnson promise Mousourakis the return of the property or its value of $210,000, was false. Campbell’s testimony establishes the falsity of his prior statement, but its lack of specificity as to what Johnson actually said prevents it from establishing that Johnson’s statement was not literally true. The government could have pinned Campbell down — as Bronston requires — and inquired as to the specifics of Johnson’s statements to Mousourakis regarding value. But the government did not and as it stands, Campbell’s blanket admission of the falsity of his own affidavit does not provide a sufficient factual foundation for a perjury conviction. Even considered as a whole, the statements cited by the majority may provide a sufficient basis for a jury to conclude that paragraph seven of Johnson’s affidavit was incomplete, but they do not provide a sufficient basis for a perjury conviction.
II.
I would also reverse the judgment of the district court because its decision to allow United States District Judge James H. Jarvis to testify improperly invaded the jury’s fact-finding function and unduly prejudiced the proceeding. While I greatly respect Judge Jarvis as a jurist and friend, the fact that he is a federal judge gives his testimony almost total credibility and severely undercuts the position of the defendant. Moreover, the prejudice inherent in his testimony as a prosecution witness was greatly magnified by his specific testimony because it gave the impression that he believed Jarvis was a liar.
It was precisely these kinds of concerns that lead us to hold in United States v. Zipkin, 729 F.2d 384 (6th Cir.1984), that a district court’s decision to allow a bankruptcy judge to testify on a question of bankruptcy law, notwithstanding the ultimate fact that his testimony was incorrect, constituted reversible error. See id. at 387. In finding such testimony prejudicial, we emphasized that “[a] jury listening to a bankruptcy judge testify as to question of bankruptcy law would be expected to give special credence to such testimony.” Id. Because I believe the jury could not help but give Judge Jarvis’s testimony such “special credence,” I must dissent.
The government apparently called Judge Jarvis to testify regarding the materiality element of perjury, to show that Johnson’s affidavit had “a natural tenden*242cy to influence, or was capable of influencing, the decision of the decisionmaking body to which it was addressed.” Kungys v. United States, 485 U.S. 759, 770, 108 S.Ct. 1537, 99 L.Ed.2d 839 (1988). According to the majority, “testimony by Judge Jarvis represented the most natural means of establishing the crucial facts as to materiality.” But as set forth in the majority’s discussion of the facts, Judge Jarvis’s testimony went beyond demonstrating that Johnson’s affidavit had “a natural tendency” to influence and addressed the actual materiality and falsity of his statements.
In his testimony, Judge Jarvis first defined the terms “affidavit” and “summary judgment” and stated that “by definition,” an affiant “has shown that the contents of [the affidavit] are true.” Judge Jarvis testified that the affidavits submitted by Johnson and Campbell were “determinative” of the summary judgment motion. As Judge Jarvis explained, the affidavits “decided the issue of whether or not there was a question of fact.” Thus, Judge Jarvis’s testimony did not merely address the tendency or capability of Johnson’s affidavit to influence him; such testimony would have preserved the question of whether Johnson’s statements were material for the jury. Rather, Judge Jarvis’s testimony that Johnson’s affidavit was “determinative” communicated his conclusion to the jury — the statements in Johnson’s affidavit were, in fact, material.
Judge Jarvis testified that after receiving transcripts of the tape-recorded conversations between Mousourakis and Johnson, he granted Mousourakis’s motion for summary judgment. According to Judge Jarvis, “the transcripts of these statements were in direct contradiction to the statements that [Johnson] made under oath.” In explaining his decisionmaking process, Judge Jarvis necessarily communicated that he, as a federal judge evaluating a dispositive motion, believed the transcripts of the tape recordings reflected the truth of what Johnson actually said to Mousourakis, and that the statements to the contrary in Johnson’s affidavit were false. Put more bluntly, Judge Jarvis necessarily communicated to the jury that he believed that Johnson was a liar.
I do not believe the district court’s cautionary instruction can cure the prejudice caused by Judge’s Jarvis testimony any more than the ultimate falsity of the judge’s testimony in Zipkin could cure the error in that case. While I appreciate Judge Edgar’s sensitivity and efforts to mitigate the prejudice, I do not believe that a simple admonition by the district court that the jury must consider a judge’s testimony like the testimony of any other witness can remove or reduce the “special credence” accorded such testimony.
Lastly, I am satisfied that Johnson adequately preserved the issue for appeal. First, Johnson filed a motion in limine seeking to exclude the testimony of Judge Jarvis before trial. Second, I believe that allowing Judge Jarvis to exceed the scope of the trial court’s order was an obvious error, which although not objected to, seriously undermined the fairness, integrity or public reputation of the judicial proceedings. See United States v. Koeberlein, 161 F.3d 946, 949 (6th Cir.1998).
For the foregoing reasons, I respectfully dissent.